Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of, inter alia, two counts of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1], [12]). Contrary to the contention of defendant, the record establishes that his waiver of the right to appeal was knowingly, intelligently and voluntarily entered (see People v Lopez, 6 NY3d 248, 256 [2006]). That valid waiver encompasses defendant’s challenge to the factual sufficiency of the plea allocution and, in any event, defendant failed to preserve that challenge for our review (see People v Grimes, 53 AD3d 1055, 1056 [2008], lv denied 11 NY3d 789 [2008]). The challenge by defendant to the severity of the sentence is also encompassed by his valid waiver of the right to appeal (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Present — Scudder, EJ., Hurlbutt, Smith and Centra, JJ.